Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
	Claims 1-20 are pending. Claims 1-8 and 15-20 are drawn to the non-elected inventions. Claims 9-14 are under examination.  
Election/Restrictions
Applicant’s election without traverse of Group II (claims 9-14) in the reply filed on 10/15/2020 is acknowledged.
Claims 1-8 and 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 is unclear in reciting auxiliary antibody and auxiliary phosphor because it is vague to whether the terms auxiliary antibody or auxiliary phosphor is structurally different from antibody or phosphor. The specification has not provided a definition to distinguish the differences between auxiliary antibody or auxiliary phosphor from antibody or phosphor. One of ordinary skill in the art would not understand the metes and bounds of term auxiliary when incorporating a phosphor to an antibody. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reich et al. (WO02/093140A1, published 11/21/2002, IDS submitted 08/09/2019).
With regard to claims 9 and 13, Reich et al. teach multisegmented, multifunctional magnetic nanowire for the probing and manipulation of molecules at the cellular and subcellular level and the different segments of the nanowire may have differing properties, including a variety 
Further, Reich et al. teaches polymer may be introduced between the wire and a ligand in order to, for example, position the ligand further from the surface of the wire, or to offer the possibility of introducing more than one ligand per functional group to order to increase ligand density on the wire (pg. 10, lines 12-20). Reich et al. teaches amine termination of 11-aminoundecanoic acid has a general rat-tail collagen (pg. 20, lines 1-5), which reads on a polymer, attached to the second metal, having a carboxyl group and an amine group at both ends thereof wherein a polymer, having both a carboxyl group and an amine group at both ends thereof is 11-aminoundecanoic acid. Reich et al. teaches linking a ligand to a nanowire via a functional group, the functional group may be first attached to the nanowire, and then the nanowire may be reacted with the ligand to tether the ligand to the nanowire and the ligand itself may be derivatized so as to contain a functional group suitable for linking it directly to a wire and some molecules may be inherently possess a functional group such as sulfhydryl groups of cysteine residues, and the 
With regard to claim 11, Reich et al. teaches Table I and pg. 18, lines 3-8 (gold-nickel), which reads on first metal is gold (Au) and the second metal is a ferromagnetic material including at least one or iron (Fe), nickel (Ni), and cobalt (Co). 
With regard to claim 12, Reich et al. teaches ethylene glycol (pg. 14, lines 15-17), which reads on ethyl group or polyethylene glycol.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al. (WO02/093140A1, published 11/21/2002) in view of Bhatia et al. (US2014/0363833A1, published 12/11/2014).
	Reich et al. has been discussed in the above rejection. Reich et al. further teaches magnetic antibodies by functionalizing one segment with a ligand to bind to a specified target molecule, and the other end with a ligand that acts as a beacon to attract immune cells (pg. 14, lines 20-24), reads on first antibody binds to an immunological substance and the second antibody binds to an immune cell. Reich et al. teaches utilizing in various assay systems such as for assays of enzymes and substrate (e.g. fluorescence and radio immunoassays) (see pg. 13, lines 7-11). Reich et al. teaches functionalized with a fluorescent tag or label, spectroscopically based detection means can also be employed (pg. 12, lines 15-20). 
However Reich et al. does not teach first antibody sandwich-binds to an immunological substance and a first auxiliary antibody, the first auxiliary antibody includes an auxiliary phosphor (claim 10) and the first metal of the multilayer nanowire has a thickness of 20 nanometers (nm) to 50 (nm) and the second metal of the multilayer nanowire has a thickness of 20 nm to 50 nm (claim 14). 
Bhatia et al. teaches biomarker nanoparticles capable of quantitatively detect enzymatic activity (abstract). Bhatia et al. teaches magnetic beads conjugated with Abs (i.e., antibodies) (see para. [0008]). Bhatia et al. teaches affinity agent is antibodies (para. [0008]). Bhatia et al. teaches detection ligand or the capture ligand may be Alexa 488 (paras. [0033] and [0060]). Bhatia et al. teaches ELISA sandwich complex and photograph of developed 96-well plates showing specific detection (para. [0030]). Bhatia et al. teaches anti-AF488 capture antibody, which reads on the first auxiliary antibody includes an auxiliary phosphor. It is noted that the instant specification has disclosed Alexa Fluor AF488 as the auxiliary phosphor (see Fig. 9 of specification). Bhatia et al. teaches Independent sandwich ELISAs were developed by using antibodies AF488 to capture and identify the LOD (limit of detection) and working linear ranges for each, which were also within the typical values expected for sandwich ELISAs. Assaying for specificity revealed an increase in sample intensity in wells that contained matched antibody-ligand pairs while cross-reactivity in non-matched wells was below the LOD of the cognate detection signal. The results showed that ligand-encoded reporters can be sensitively and specifically detected in urine by sandwich ELISA (see para. [0234]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multisegmented, multifunctional magnetic nanowires for probing and manipulation of molecules at the cellular level as taught by Reich et al. with the anti-AF488 antibody as taught by Bhatia et al. and expect success because Bhatia et al. teaches sandwich assaying reveals an increase in sample intensity and sensitively by sandwich ELISA (see para. [0234]). It would have been obvious to employ a sandwich assay to detect a target and reveal whether the target has been bound to the nanowires. One would have a reasonable expectation of 
With regard to claim 14, Reich et al. teaches the diameter of a nanowire is in the range of about 10-300 nanometers, and the length of the nanowire is from 10nm to tens of microns. However, those of skill in the art will recognize that the preferred dimensions of a nanowire will vary from application to application, and that the dimensions of a nanowire can be adjusted during fabrication so as to be of a length suitable for a particular application (see pg. 6, lines 20-27). IT is noted that the specification discloses that thickness is the length of each segment (see Figure 2 of instant specification). 
Although Reich et al. does not specifically teach the length or dimension of the nanowire. It is settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum ratio for a result effective variable in detecting a particular target. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation" Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Absent of unexpected results, it would have been obvious for a person of ordinary skill to discover the optimum workable lengths of the segments in the nanowire in a particular immunoassay application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635